DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 9, drawn to the special technical feature of the protuberance being circular or ovoid.
Group II, claim 10, drawn to the special technical feature of the protuberance being angular in cross-section.
Group III, claim 11, drawn to the special technical feature of the protuberance extending into the race by up to 90% of the diameter.
Group IV, claim 12, drawn to the special technical feature of the protuberance extending into the race by at least 0.05% of the diameter.
Group V, claim 13, drawn to the special technical feature of the weld pool is on top of the protuberance.
Group VI, claim 14, drawn to the special technical feature of the weld pool melts a portion of the protuberance.
Group VII, claim 15, drawn to the special technical feature of the weld pool replaces a portion of the protuberance.
Group VIII, claim 16, drawn to the special technical feature of the weld pool reaches a temperature to damage the race during welding.
Group IX, claim 17, drawn to the special technical feature of the weld pool does not contact the race during welding.
Group X, claim 18, drawn to the special technical feature of the bearing material is at least 1% thicker along at least an area of the friction race.
Group XI, claim 19, drawn to the special technical feature of the bearing material is at least 1% thicker along the entire friction race.
Group XII, claim 20, drawn to the special technical feature of removing with machining.
Claim 8 has no special technical feature and will be examined with the election of any one of the groups I-XII, as per 37 CFR 1.476d.  Upon the allowance of the independent claim(s), the restriction requirement shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable independent claim(s) will be entitled to examination in the instant application.  
The inventions listed as Groups I-XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

19 April 2021

/Jason Daniel Prone/

Primary Examiner, Art Unit 3724